Opinion issued October 29, 2015




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-15-00655-CR
                             ———————————
                     IN RE ROBERT K. BOULDS, Relator



       Original Proceeding on Application for Writ of Habeas Corpus



                           MEMORANDUM OPINION

      Relator, Robert K. Boulds, incarcerated and proceeding pro se, has filed an

“Out-of-Time Appeal Application for Writ of Habeas Corpus Tex. Code Crim.

Proc. Ann. Art. 11.05.”1 Relator requests that we grant an out-of-time-appeal to

allow him to proceed on his complaint that he is illegally restrained, contending


1
      Relator’s petition identifies the underlying case as Cause No. 996316, The State of
      Texas v. Robert K. Boulds, in the 176th District Court of Harris County, Texas, the
      Honorable Stacey W. Bonds, presiding.
that the indictment in trial court cause number 996316 is invalid or void. In that

cause, a jury convicted relator of aggravated sexual assault of a child and assessed

punishment at confinement for fifty years. See Boulds v. State, No. 01-05-00596-

CR, 2006 WL 2974301 (Tex. App.—Houston [1st Dist.] Oct. 19, 2006, pet. ref’d)

(mem. op., not designated for publication) (affirming trial court’s judgment). We

dismiss relator’s application for a writ of habeas corpus for want of jurisdiction.

      This Court does not have original jurisdiction to issue a writ of habeas

corpus in a criminal proceeding. See TEX. CODE CRIM. PROC. ANN. art. 11.05 (West

2015); TEX. GOV’T CODE ANN. § 22.221 (West 2004); Watson v. State, 96 S.W.3d
497, 500 (Tex. App.—Amarillo 2002, pet. ref’d) (citing Ex parte Hawkins, 885
S.W.2d 586, 588 (Tex. App.—El Paso 1994, no pet.)); Denby v. State, 627 S.W.2d
435, 435 (Tex. App.—Houston [1st Dist.] 1981, orig. proceeding). The Texas

Court of Criminal Appeals has sole jurisdiction to grant post-conviction habeas

corpus relief from a final felony conviction. TEX. CODE CRIM. PROC. ANN. art.

11.07 (West 2015); see Padieu v. Ct. App. of Tex., Fifth Dist., 392 S.W.3d 115,

117 (Tex. Crim. App. 2013); Ater v. Eighth Ct. App., 802 S.W.2d 241, 243 (Tex.

Crim. App. 1991).




                                          2
      Accordingly, we dismiss relator’s application for a writ of habeas corpus for

want of jurisdiction.

                                 PER CURIAM


Panel consists of Justices Keyes, Massengale, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3